PER CURIAM.
The Hartford Insurance Company of the Midwest, Inc. (Hartford) appeals the dismissal with prejudice of its subrogation action against General Motors Corp. and Crystal Motor Car Company, Inc. We affirm the dismissal of all counts, save one. Count III states a cause of action for a design defect against both General Motors, Inc., the alleged manufacturer of the vehicle, and Crystal, the alleged authorized General Motors dealer who sold the vehicle to Hartford’s insured. See Ford Motor Co. v. Hill, 404 So.2d 1049 (Fla.1981).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
DAUKSCH, COWART and GOSHORN, JJ., concur.